Title: From George Washington to Elias Boudinot, 5 July 1783
From: Washington, George
To: Boudinot, Elias


                        
                            Sir
                            Head Quarters Newburgh— 5 July -8 1783
                        
                        Your Excellency will find sundry Papers inclosed from No. 1 to No. 4 inclusive, respecting the pretended
                            promotions of several Officers in Brigadier General Hazens Regt; the reason of my refusal to accept the Return in question
                            without  farther sanction of Authority, will be understood from a perusal of the inclosures—And as the Monthly Returns
                            cannot be compleated until the necessary advice shall be received I am to request the favor of an Answer as soon as may
                            be convenient, that I may know whether the promotions have actually taken place or not, and in what point of light the
                            affair is to be considered by me. I have the honor to be with great Respect Sir Your Excellency’s Most Obedient humble
                            Servant
                        
                            Go: Washington
                        
                        
                            P.S.—8th July—An expected Opportunity for sendg this Letter having failed—I now have the Honor to
                                acknowledge your Excellencys favor of the 5th enclosing an Extract from the minutes of Congress respecting the motives
                                of their removal to Princeton. I thank your Excellency for this Communication—and have the Honor to be With great Respect & RegardYour Excellencys
                                Most Obedient and most humble Servant
                        
                        
                            Go: Washington
                        
                    